Citation Nr: 1138289	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By a rating action in April 2006, the RO denied the Veteran's claim of entitlement to service connection for Reiter's syndrome due to venereal disease.  Subsequently, in January 2007, the RO denied a claim for service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus.  He perfected appeals to those decisions.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2008.  A transcript of that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran does not have Reiter's syndrome attributable to his period of active duty service; it was not manifested within a year of separation from service.

2.  The Veteran does not have peripheral neuropathy of the lower extremities that has been caused or made worse by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The Veteran does not have Reiter's syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2005 and September 2006 from the RO to the Veteran.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Medical opinion evidence with respect to each issue has been obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions are adequate in that they were based on a review of the record, applicable medical principles, and the Veteran's history.  They included an explanation for the reviewer's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The Veteran entered active duty in August 1967; the enlistment examination was negative for any complaints or findings of a disorder, including Reiter's syndrome or peripheral neuropathy of the lower extremities.  The service treatment records show that the Veteran was treated for an organism which resembled N. gonorrhea in April 1969.  He was again seen in November 1969 for complaints of urethral discharge; he was diagnosed with Gonorrhea.  Again, in February 1970, the Veteran was seen for complaints of ulcerating lesions on the base of his penis; the diagnosis was pyodermia, and the findings were reported to be questionable for venereal diseases at that time.  

The Veteran's claim for service connection for Reiter's syndrome (VA Form 21-526) was received in July 2005.  Submitted in support of the claim were treatment reports, both VA as well as private treatment notes, dated from February 1997 to September 2005.  These records show that the Veteran received treatment for osteoarthritis and inflammatory arthritis.  These records also reflect a history of gonorrhea treated in Vietnam.  Among these records is a rheumatology consultation report, dated in January 2003, indicating that the Veteran presented with a 20-year history of polyarthritis.  He stated that, in the last eight years, he has had intermittent swelling of the ankles and knees, left greater than right.  He stated that those inflammatory periods can last for a few weeks or up to two months in duration.  He did not recall anyone ever telling him that uric acid crystals were withdrawn from the joint.  The impression was acute intermittent polyarthritis, which sounds inflammatory in nature.  The examiner also noted that the differential diagnoses would include Reiter's syndrome versus gouty arthritis, superimposed on chronic primary osteoarthritis.  A rheumatology note dated in July 2005 reflects an assessment of periodic inflammatory arthritis lasting several weeks involving predominantly the lower extremities; the examiner stated that Reiter's syndrome would be the most reasonable diagnosis at this time.  An August 2005 rheumatology note also reflects an assessment of Reiter's syndrome versus psoriatic arthritis.  

In January 2006, the Veteran's claims folder was referred to a VA examiner for review and an opinion regarding the presence and etiology of Reiter's syndrome.  The examiner noted that "according to Cecil's Textbook of medicine, 18th edition, volume 2, and Conns, a current diagnosis of Reiter's syndrome is defined as an episode of arthropathy within one month of urethritis or cervicitis.  There is a classic triad of urethritis, conjunctivitis and arthritis which is defined as an episode of arthropathy within one month of urethritis or cervicitis."  The examiner further noted that there is no documentation in the service treatment records that the Veteran was treated for conjunctivitis, joint pain or arthritis within one month of his diagnosis of N. Gonorrhea.  The records show that the Veteran was treated for an organism that resembled N. gonorrhea in April 1969; he was treated again in November 1969 for N. Gonorrhea, and he was treated in February 1970 for sores on his penis but the diagnosis was questionable for venereal diseases at that time.  The examiner stated that, upon further review of the claims folder, there was no medical evidence of record showing that the Veteran had developed conjunctivitis, uveitis (iritis) or balanitis within one year of his discharge or thereafter.  It should also be noted that there was no evidence that Reiter's syndrome was diagnosed within one year of his discharge.  The examiner further noted that, although the Veteran gives a history of Reiter's syndrome, his medical records at the VA do not confirm that diagnosis; he noted that a diagnosis of Reiter's syndrome provided by a rheumatologist was a differential diagnosis but not a proven diagnosis at that time.  The examiner stated that, as a result of extensive discussion and review of the records, it is less likely as not that the Veteran's current arthropathies are related to his history of N. Gonorrhea while on active duty.  

Received in March 2006 were VA progress notes dated from August 2005 to February 2006 reflecting a diagnosis of Reiter's syndrome or reactive arthritis.  Subsequently received in September 2006 were VA progress notes dated from September 2005 to January 2006.  A primary care clinic note, dated in September 2005, reflects an assessment indicating that the Veteran is at risk for osteoporosis; it was noted that he was on Prednisone for inflammatory arthropathy, questionable Reiter's syndrome, elbow spur, enthesopathy, and peripheral neuropathy.  A September 2006 VA progress note reflects an assessment of Reiter's syndrome.  

In a report of contact (VA Form 119), dated in September 2006, the Veteran raised a claim of entitlement to service connection for peripheral neuropathy secondary to diabetes mellitus, type II.  

Of record is a treatment note from a VA podiatry clinic indicating that the Veteran was seen in October 2006 with complaints of burning pain in the bottom of his feet.  He stated that he had to stop wearing his orthotics last month when his ankles swelled up.  Following an evaluation, the Veteran was diagnosed with diabetes mellitus with peripheral neuropathy.  

The Veteran was afforded a VA examination in December 2006.  The Veteran indicated that he has noticed burning in the bottom of his feet that was intermittent for about the last 5 years; he stated that this would last all night and be less intense during the daylight hours and come and go a little bit more intensely during daylight hours.  He had podiatry evaluations for feet and was told that he had some nerve damage in his feet sometime in 2005 or 2006.  Following a physical evaluation, the pertinent diagnosis was peripheral neuropathy of the feet.  The examiner stated that the Veteran does indeed have peripheral neuropathy that is consistently evaluated and proven clinically.  However, after close review of the records, it was his opinion that the Veteran likely had alcoholic peripheral neuropathy and not diabetic neuropathy.  The examiner noted that the Veteran reported and the records show a long history of increased alcohol intake since Vietnam, and the symptoms of burning feet began before a treatable diagnosis of diabetes mellitus was made.  Therefore, the examiner concluded that it was more likely that the Veteran had alcoholic peripheral neuropathy of his feet, and it was less likely that he had diabetic neuropathy of his feet.  

Received in February 2007 was a decision from the Social Security Administration, dated in October 1997 indicating that the Veteran was determined to be disabled due to disorders of the back.  Also received were private treatment reports, used in support of that claim, dated from October 1987 to December 1994.  These records show that the Veteran received treatment primarily for a chronic back disorder; he was also evaluated and treated for right leg pain and numbness, which was attributed to his back disorder.  

Received in August 2007 were VA progress notes dated from October 2006 to July 2007.  These records show ongoing clinical evaluation for peripheral neuropathy.  The Veteran underwent a neurological consultation in November 2006; the assessment was painful sensory neuropathy, most likely secondary to diabetes and chronic etoh.  A March 2007 VA progress note reflects an assessment of type 2 diabetes mellitus controlled with evidence of diabetic peripheral neuropathy with chronic pain, complicated by gout and osteopenia.  

At his personal hearing in June 2008, the Veteran reported drinking a lot when he returned home from Vietnam; however, he stated that he stopped drinking about 11 months ago.  The Veteran reported being diagnosed with diabetes around 2005, but noted that his doctor told him that the disease goes back to 2002.  The Veteran indicated that the doctor mentioned that he probably had diabetes even before then.  The Veteran maintained that his peripheral neuropathy was directly due to his diabetes mellitus.  

III.  Analysis
 
Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2009).  

For certain chronic diseases, such as arthritis, a presumption of incurrence or aggravation during service arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309.  While the disease need not be diagnosed within the one-year period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

After the Veteran filed his claim of service connection for peripheral neuropathy, there was an amendment made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service connected disability by a service-connected one is judged.  It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  Because this burden did not exist in the version that was effective when the Veteran filed his secondary service connection claim, the Board will apply the earlier version.  38 C.F.R. § 3.310 (2006).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing certain symptoms, such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board must weigh the evidence and make credibility and competency determinations.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010).  

As noted in the recitation of evidence above, the Veteran was treated for gonorrhea infections in service.  He now argues that these infections led to the development of Reiter's syndrome.  

The salient point to be made with respect to this claim is that, when an analysis of the record was undertaken by the VA examiner, it was specifically noted that the Veteran did not have the triad of symptoms-conjunctivitis, urethritis, and arthritis-within the time expected following the in-service infections.  In other words, there was no manifestation of Reiter's syndrome following the infections within the time recognized by medical authority as being necessary to link the two.  In short, despite the Veteran's theory, the medical principles regarding the onset of Reiter's syndrome, when applied to the facts of this case, do not lead to the conclusion that this syndrome may be traced to the Veteran's period of military service.  The 2006 reviewer considered the Veteran's version of events, the facts as established by the medical evidence, and the pertinent medical principles.  It was concluded that there was no likely relationship to military service, and this conclusion is not contradicted by the remaining record.  In fact, the record supports the conclusion in the very manner recited by the reviewer.  Consequently, the Board finds that the preponderance of the evidence is against this claim.

The Veteran also claims that he has peripheral neuropathy of the lower extremities that is secondary to his service-connected diabetes mellitus.  As noted above, the record indicates that the Veteran currently suffers from peripheral neuropathy; and, he is service-connected for type II diabetes mellitus.  Thus, elements (1) and (2) of Wallin are met.  However, there is no competent medical evidence of record showing the Veteran's peripheral neuropathy is related to the service-connected diabetes mellitus, on either a causation or aggravation basis.  38 C.F.R. § 3.310.  

In this regard, the Board notes that the December 2006 VA medical examination clearly indicated that it was less likely than not that the Veteran's peripheral neuropathy was caused by or related to his service-connected diabetes mellitus.  Rather, the examiner stated that it is more likely that the Veteran had alcoholic peripheral neuropathy.  

Because the question of whether a disability such as peripheral neuropathy is related to another disorder such as diabetes mellitus is a medical question requiring expertise, the Board relies upon the December 2006 VA examiners' opinions in making its determination.  The examination reports reflect that the examiners solicited a history from the Veteran in addition to examining his claims file.  Additionally, the VA examiner offered a rationale for his opinion that the Veteran's peripheral neuropathy was less likely than not related to his service-connected diabetes mellitus, relying on the examination and his medical expertise in concluding that any connection between the Veteran's peripheral neuropathy and his service-connected diabetes mellitus was doubtful.  Thus, in arriving at a decision as to whether the Veteran's peripheral neuropathy is linked to his service-connected diabetes mellitus, the Board finds compelling the negative medical opinion provided by the VA examiner in December 2006.  Other clinicians have referred to neuropathy as being diabetic in nature, but none examined the record and analyzed the case as thoroughly as the December 2006 examiner.

The Board has also considered the Veteran's own contentions with regard to his claim for secondary service connection.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is related to his service-connected diabetes mellitus, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as whether a current disability exists and the medical relationship between any current disability and service-connected disability.  See Bostain v. West, 11 Vet. 124, App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, the Veteran's assertions alone cannot provide a basis for a grant of service connection.  For the reasons set out above, the preponderance of the evidence is against the claim.



ORDER

Service connection for Reiter's syndrome is denied.

Service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


